JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC & JOHN HANCOCK ADVISERS, LLC PROXY VOTING POLICIES AND PROCEDURES General John Hancock Investment Management Services, LLC and John Hancock Advisers, LLC (collectively the Adviser) is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the Advisers Act), and serves as the investment adviser to a number of management investment companies (including series thereof) (each a Fund) registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Adviser generally retains one or more subadvisers to manage the assets of the Funds, including voting proxies with respect to a Funds portfolio securities. From time to time, however, the Adviser may elect to manage directly the assets of a Fund, including voting proxies with respect to its portfolio securities, or a Funds board of trustees or directors may otherwise delegate to the Adviser authority to vote such proxies. Rule 206(4)-6 under the Advisers Act requires that a registered investment adviser adopt and implement written policies and procedures reasonably designed to ensure that it votes proxies with respect to a clients securities in the best interest of the client. Pursuant thereto, the Adviser has adopted and implemented these proxy voting policies and procedures (the Procedures). Fiduciary Duty The Adviser has a fiduciary duty to vote proxies on behalf of a Fund in the best interest of the Fund and its shareholders. Voting of Proxies The Adviser will vote proxies with respect to a Funds portfolio securities when authorized to do so by the Fund and subject to the Funds proxy voting policies and procedures and any further direction or delegation of authority by the Funds board of trustees or directors. The decision on how to vote a proxy will be made by the person(s) to whom the Adviser has from time to time delegated such responsibility (the Designated Person). The Designated Person may include the Funds portfolio manager(s) and a Proxy Voting Committee, as described below. When voting proxies with respect to a Funds portfolio securities, the following standards will apply:  The Designated Person will vote based on what it believes to be in the best interest of the Fund and its shareholders and in accordance with the Funds investment guidelines.  Each voting decision will be made independently. The Designated Person may enlist the services of reputable professionals (who may include persons employed by or otherwise associated with the Adviser or any of its affiliated persons) or independent proxy evaluation services such as Institutional Shareholder Services, to assist with the analysis of voting issues and/or to carry out the actual voting process. However, the ultimate decision as to how to vote a proxy will remain the responsibility of the Designated Person.  The Adviser believes that a good management team of a company will generally act in the best interests of the company. Therefore, the Designated Person will take into consideration as a key factor in voting proxies with respect to securities of a company that are held by the Fund the quality of the companys management and, in general, will vote as recommended by such management except in situations where the Designated Person believes such recommended vote is not in the best interests of the Fund and its shareholders.  As a general principle, voting with respect to the same portfolio securities held by more than one Fund should be consistent among those Funds having substantially the same mandates.  The Adviser will provide the Fund, from time to time in accordance with the Funds proxy voting policies and procedures and any applicable laws and regulations, a record of the Advisers voting of proxies with respect to the Funds portfolio securities. 1 Material Conflicts of Interest In carrying out its proxy voting responsibilities, the Adviser will monitor and resolve potential material conflicts (Material Conflicts) between the interests of (a) a Fund and (b) the Adviser or any of its affiliated persons. Affiliates of the Adviser include Manulife Financial Corporation and its subsidiaries. Material Conflicts may arise, for example, if a proxy vote relates to matters involving any of these companies or other issuers in which the Adviser or any of its affiliates has a substantial equity or other interest. If the Adviser or a Designated Person becomes aware that a proxy voting issue may present a potential Material Conflict, the issue will be referred to the Advisers Legal and Compliance Department. If the Legal and Compliance Department determines that a potential Material Conflict does exist, a Proxy Voting Committee will be appointed to consider and resolve the issue. The Proxy Voting Committee may make any determination that it considers reasonable and may, if it chooses, request the advice of an independent, third-party proxy service on how to vote the proxy. Voting Proxies of Underlying Funds of a Fund of Funds The Adviser or the Designated Person will vote proxies with respect to the shares of a Fund that are held by another Fund that operates as a fund of funds (a Fund of Funds) in the manner provided in the proxy voting policies and procedures of the Fund of Funds (including such policies and procedures relating to material conflicts of interest) or as otherwise directed by the board of trustees or directors of the Fund of Funds. Proxy Voting Committee(s) The Adviser will from time to time, and on such temporary or longer term basis as it deems appropriate, establish one or more Proxy Voting Committees. A Proxy Voting Committee shall include the Advisers Chief Compliance Officer (CCO) and may include legal counsel. The terms of reference and the procedures under which a Proxy Voting Committee will operate will be reviewed from time to time by the Legal and Compliance Department. Records of the deliberations and proxy voting recommendations of a Proxy Voting Committee will be maintained in accordance with applicable law, if any, and these Procedures. Records Retention The Adviser will retain (or arrange for the retention by a third party of) such records relating to proxy voting pursuant to these Procedures as may be required from time to time by applicable law and regulations, including the following: i. these Procedures and all amendments hereto; ii. all proxy statements received regarding Fund portfolio securities; iii. records of all votes cast on behalf of a Fund; iv. records of all Fund requests for proxy voting information; v. any documents prepared by the Designated Person or a Proxy Voting Committee that were material to or memorialized the basis for a voting decision; vi. all records relating to communications with the Funds regarding Conflicts; and vii. all minutes of meetings of Proxy Voting Committees. Reporting to Fund Boards The Adviser will provide the board of trustees or directors of a Fund (the Board) with a copy of these Procedures, accompanied by a certification that represents that the Procedures have been adopted in conformance with Rule 2 206(4)-6 under the Advisers Act. Thereafter, the Adviser will provide the Board with notice and a copy of any amendments or revisions to the Procedures and will report quarterly to the Board all material changes to the Procedures. The CCOs annual written compliance report to the Board will contain a summary of material changes to the Procedures during the period covered by the report. If the Adviser votes any proxies in a manner inconsistent with either these Procedures or a Funds proxy voting policies and procedures, the C
